Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Please refer to MPEP 2106 for further information regarding the analysis below.
Claim 1 is directed to a device, which is a statutory category of invention (Eligibility Step 1).  The claim recites mathematical relationships between variables or numbers describing position information of an object within a Cartesian coordinate system, and mathematical calculations involving the position information (Eligibility Step 2A, Prong One).  This judicial exception is not integrated into a practical application because the claim as a whole merely acquires position information and calculates position information of a generic “object”.  The claim does not apply the position information in any practical manner.  Rather, the claimed device merely converts one position value to another position value.  The claim as a whole is therefore directed to the abstract idea of acquiring and calculating position information (Eligibility Step 2A, Prong 2).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites a generic “information processing device” that includes an “acquisition unit” for acquiring position information and a “calculation unit” that calculates further position information from the acquired position information.  The claim amounts to nothing significantly more than an instruction to apply the abstract idea of acquiring and calculating position information using some type of generic “processing device” (Eligibility Step 2B).
For the reasons given above, claim 1 is not eligible subject matter under 35 U.S.C. 101.

	Claims 2-9 are directed to further mathematical definitions and do not include any additional elements beyond the abstract idea.
	Claim 10 recites child spaces that have “reverberation characteristics different from each other”.  However, without anything more, “reverberation characteristics” are merely an abstract idea describing mathematically derived characteristics of the abstract child spaces.
	Claims 11-12 are directed to further mathematical definitions and do not include any additional elements beyond the abstract idea.
	Claim 13 requires the acquisition unit to acquire additional position information and the calculating unit to calculate additional position information “with higher accuracy”.  However, merely calculating additional position information does not practically apply the position information or involve anything more than the abstract idea.
	Claim 14 requires the object to be “an audio object”.  However, the claimed device includes nothing that would tie the “audio object” to a real-world audio signal. For example, the claimed device includes no inputs or outputs that could input or output a physical or electrical audio signal.  The claimed “audio object” is therefore nothing more than the abstract concept of an audio object (such as a Spatial Audio Object).

	Claim 15 is directed to a method comprising a step of acquiring position information and calculating position information, similarly to claim 1.  For similar reasons as claim 1, claim 15 is directed to an abstract idea and does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 is directed to a program per se (“A program for causing a computer to execute processing…”).  See MPEP 2106.3.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-4 and 7-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends on claim 1, where claim 1 is directed to acquiring space information regarding a position and size of a child space and position information in a child space and calculating position information in a parent space based on the position information in the child space.  Claim 3 recites “the space information is a conversion coefficient for coordinate conversion”.  The specification describes both conversion coefficients (paragraph [0041]), as well as inverse conversion coefficients (paragraph [0087]).  Conversion coefficients refer to the coefficients in Equations 1 and 2, and are described as being used when converting a position in a parent space to a position in a child space. Inverse conversion coefficients refer to the coefficients in Equations 7 and 8, and are described as being used when converting a position in a child space to a position in a parent space.
Since claim 1 is directed to converting a position in a child space to a position in a parent space, and the specification only uses the term “inverse conversion coefficients” in relation to this conversion, it is unclear whether “a conversion coefficient” as recited in claim 3 is referring to the conversion coefficients of Equations 1 and 2, or the inverse conversion coefficients of Equations 7 and 8.
Claim 4 depends on claim 3 and is therefore also considered indefinite.

Claim 7 depends on claim 1, where claim 1 requires “a child space” within a parent space.  That is, claim 1 requires a singular child space within the parent space. However, claim 7 requires “a plurality of the child spaces is included in the parent space”.  Since claim 1 requires a single child space (rather than, for example, “one or more child spaces”), the plurality of child spaces recited in claim 7 contradicts this requirement. Claim 7 is therefore considered indefinite because it does not further limit claim 1, from which it depends.
Claims 8-10 depend on claim 7 and are therefore also considered indefinite.

Claim 11 depends on claim 1, where claim 1 requires “an object” within a child space. That is, claim 1 requires a singular object within the child space.  However, claim 11 requires “the child space includes a plurality of the objects”.  Since claim 1 requires a single object (rather than, for example, “one or more objects”), the plurality of objects recited in claim 11 contradicts this requirement.  Claim 11 is therefore considered indefinite because it does not further limit claim 1, from which it depends.

Claim 12 recites “one the object is included in a plurality of the child spaces”.  This is a grammatically incorrect sentence and may be a literal translation to English from a foreign language.  It is unclear what subject matter claim 12 is intended to cover.  Claim 12 is therefore indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application Pub. No. 2016/0104491, hereinafter “Lee”).
In regard to claim 1, Lee discloses an information processing device (Fig. 7) comprising: 
an acquisition unit (MUX 710) that acquires space information regarding a position and a size of a child space within a parent space and position information in the child space indicating a position of an object within the child space, the child space being included in the parent space, and the object being included in the child space (see Fig. 5, sound objects in a 3D space 430 are formed into sub-groups 510 and 520, paragraphs [0065-0066]; for each group, a main object is represented by absolute coordinates in the 3D space, while the remaining objects are represented by coordinate values relative to the main object, and the objects belonging to the group are located within a predetermined range in the 3D space, paragraph [0092]); and 
a calculation unit that calculates position information in the parent space indicating a position of the object within the parent space on a basis of the space information and the position information in the child space (object information decoded for each group is reconstructed into original objects by a decoder, paragraph [0083]; the object information including the relative sub-object positions, paragraphs [0090-0092]).

In regard to claim 2, Lee discloses the parent space is represented by absolute coordinates (the main object of the group is represented by absolute coordinates, paragraph [0092]).

In regard to claim 6, Lee discloses the child space is represented by absolute coordinates (when relative position information is not favorable to encoding, the sub-objects are encoded with absolute positions, paragraph [0092]).

In regard to claim 7, Lee discloses a plurality of the child spaces is included in the parent space (see Fig. 5, sub-groups 510 and 520, paragraphs [0065-0066]).

In regard to claim 11, Lee discloses the child space includes a plurality of the objects (see Fig. 5, each of the sub-groups 510 and 520 include a plurality of objects, paragraphs [0065-0066]).

In regard to claim 14, Lee discloses the object is an audio object (sound objects, paragraph [0065]).

In regard to claim 15, Lee discloses an information processing method executed by an information processing device (Fig. 7) comprising: 
acquiring space information regarding a position and a size of a child space within a parent space and position information in the child space indicating a position of an object within the child space, the child space being included in the parent space, and the object being included in the child space (see Fig. 5, sound objects in a 3D space 430 are formed into sub-groups 510 and 520, paragraphs [0065-0066]; for each group, a main object is represented by absolute coordinates in the 3D space, while the remaining objects are represented by coordinate values relative to the main object, and the objects belonging to the group are located within a predetermined range in the 3D space, paragraph [0092]); and 
calculating position information in the parent space indicating a position of the object within the parent space on a basis of the space information and the position information in the child space (object information decoded for each group is reconstructed into original objects by a decoder, paragraph [0083]; the object information including the relative sub-object positions, paragraphs [0090-0092]).

In regard to claim 16, Lee discloses a program for causing a computer to execute processing comprising (paragraph [0210]) steps of: 
acquiring space information regarding a position and a size of a child space within a parent space and position information in the child space indicating a position of an object within the child space, the child space being included in the parent space, and the object being included in the child space (see Fig. 5, sound objects in a 3D space 430 are formed into sub-groups 510 and 520, paragraphs [0065-0066]; for each group, a main object is represented by absolute coordinates in the 3D space, while the remaining objects are represented by coordinate values relative to the main object, and the objects belonging to the group are located within a predetermined range in the 3D space, paragraph [0092]); and 
calculating position information in the parent space indicating a position of the object within the parent space on a basis of the space information and the position information in the child space (object information decoded for each group is reconstructed into original objects by a decoder, paragraph [0083]; the object information including the relative sub-object positions, paragraphs [0090-0092]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldstone disclose the Unity Game Development Framework that organizes objects in parent-child relationships.  Sim et al. disclose a method for compression of 3D point visual data using global and local position representations.  Wubbolt et al. and Herre et al. disclose additional audio encoding methods that manipulation position information.  Tanigawa et al., Spooner et al., Doi et al., and Othmer et al. disclose additional methods utilizing parent-child positional relationships.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 11/3/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656